tot

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) . , Page I of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

v. ' (For Offenses Committed On or After November 1, 1987)
Christopher Edson Portilla~-Gonzalez _ Case Number: 3:19-mj-24491

 

    

Franci Bee—} Sanehez
Defendan}'s 8 Attorney E ant b

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 91787298 a

THE DEFENDANT: | DEC 03 2019 -
pleaded guilty to count(s) | of Complaint : Cl ERK US DuSteie be OURT
C1 was found guilty to count(s) | LEgU TERN DISTRICT OF CA SLi ‘ORNIA

 

after a plea of not guilty. . .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense - Count Number(s)
$:1325 . ILLEGAL ENTRY (Misdemeanor) 1
Li The defendant has been found not guilty on count(s)
Lj Count(s) . 0 dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be:
imprisoned for a term of: /

Ari SERVED O days

x Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 3, 2019

of.
a

 

Date of Imposition of Sentence

A ° ie wee
Ve et / i Vos if Wo
Received (_t

mee HONORABLE ROBERT N. BLOCK
| UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy ———-3:19-mj-24491

 

 
